Citation Nr: 1700583	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-13 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for residuals, status post open reduction internal fixation (ORIF), fractured left ankle with degenerative joint disease, currently evaluated as 30 percent disabling.  

2.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities, to include as due to herbicide or other chemical dioxin exposure.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to the service-connected left ankle disability. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from March 1959 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The September 2011 rating decision denied a rating in excess of 30 percent for a left ankle disability and denied entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  A notice of disagreement was received in December 2011, a statement of the case was issued in March 2013, and a substantive appeal was received in May 2013.

In August 2013, the Board remanded the claim of entitlement to service connection for peripheral neuropathy of the upper and lower extremities.  The Board remand also determined that the issue of entitlement to a TDIU had been raised by the record as part of the left ankle claim pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  This issue was also remanded for further development.

The August 2013 Board decision also denied entitlement to a rating in excess of 30 percent for a left ankle disability.  The Veteran appealed this denial to the Court of Appeals for Veterans Claims (Court).  

While the case was pending at the Court, the VA Office of General Counsel and the appellant's attorney filed a Joint Motion for Partial Remand (Joint Motion) in July 2014.  In a July 2014 Order, the Court granted the Joint Motion, vacating the Board's August 2013 decision with respect to entitlement to an increased rating for a left ankle disability.  

In November 2014, the Board remanded the left ankle, peripheral neuropathy, and TDIU issues for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised, if he needs to take any further action.



REMAND

In its prior remand, in accordance with the Court remand, the Board sought an examination and opinion as to whether the Veteran has effective function remaining in the ankle/foot with an amputation stump at the site of election with use of a suitable prosthesis.  The remand instructed that the examiner should provide reasons for the opinion.  The Veteran was afforded a VA examination in September 2015.  The examiner provided a negative opinion, but provided no reasons for the opinion.  The Board is required to insure compliance with its remand instructions.  Stegall v. West, 11 Vet. App 268 (1998).

The Veteran has also claimed entitlement to service connection for peripheral neuropathy.  He essentially contends that this disability developed as a result of in-service herbicide exposure.  Specifically, in a January 2011 statement, the Veteran reported that, in February 1961, he was assigned to a 30-day temporary duty at Clark Air Force Base in the Philippines as part of Operation Long Pass.  He reported that, during this assignment, he was further assigned to Operation Pine Cone, and his "assignment was to unload barrels of liquid that were marked with a[n] orange band and had a [dioxin] label from another air craft and to transport them to a[n] assigned secure building."  He reported that he was "given orders not to question, or discuss this operation and be careful not to damage the barrels while handling.  I noticed some of the barrels were leaking and had moisture on top."  He reported that "this assignment took many long hard hours and days to complete" and that he had worn fatigues that were wet from loading and transporting the barrels for days while completing his assignment.  He contends that he was exposed to Agent Orange during this assignment and believes that it has caused his peripheral neuropathy.  

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a location other than Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1, Part VI, Subpart ii, Chapter 2, Section C.10.n., (M21-1) directs that a detailed statement of the veteran's claimed herbicide exposure should be sent to the Compensation and Pension (C&P) Service to request a review of the Department of Defense (DoD) inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

As noted in the August 2013 Board remand, the only attempt to verify the Veteran's claimed herbicide exposure consists of a March 2011 request that the National Personnel Records Center (NPRC) furnish any documents showing exposure to herbicides.  In April 2011, the NPRC responded that there were no records of herbicide exposure.  This development is not of the type that, alone, satisfies the M21-1 requirements.  

The development that is directed by the M21-1 had not been undertaken prior to the August 2013 remand, and it has not been undertaken following either the August 2013 or the November 2014 Board remands.  Because verification of the Veteran's claimed herbicide exposure is essential in order to properly adjudicate the Veteran's claim, the Board finds that a remand is necessary in order to conduct the development that is specified by the M21-1.

The Board notes that the Veteran's claim of entitlement to a TDIU is inextricably intertwined with the peripheral neuropathy and left ankle claims.  Therefore, the Board must defer adjudication of the TDIU claim until the development of the peripheral neuropathy claim is completed.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Attempt to verify the Veteran's claimed herbicide exposure in compliance the provisions of VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.n., to include as follows:

(a)  Furnish a detailed description of the Veteran's claimed herbicide exposure at Clark Air Force Base in the Philippines in February/March 1961 to C&P Service and request a review of DoD's inventory of herbicide operations to determine whether herbicides were stored, transported, or used as alleged.

(b)  If a negative response is received from the C&P Service, submit a request to JSRRC for verification of exposure to herbicides at Clark Air Force Base in the Philippines in February/March 1961 based on the Veteran's allegations that he was exposed at Clark Air Force Base as outlined in the claims folder and as summarized above.

2.  Ask the examiner who provided the September 2015, examination of the left ankle to review the claims folder including the April 2016 evaluation by a private physician.  The examiner should then provide an opinion as to whether any effective function of the left foot remains, other than that which would be equally well served by amputation stumpt at the site of election below the knee with a suitable prosthesis in place.

The determination will be made based on actual remaining function, whether balance, propulsion, etc. could be accomplished equally well by an amputation stump with prosthesis.  The examiner must provide reasons for this opinion.

3.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



